NUMBER 13-14-00446-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DEAN SPRINGER AND INTEGRITY
FINANCIAL GROUP, INC.,                                                 Appellants,

                                         v.

LYDIA TUMMEL, ET. AL.,                                                   Appellee.


                   On Appeal from the 332nd District Court
                         of Hidalgo County, Texas.



                                    ORDER
             Before Justices Rodriguez, Benavides, and Perkes
                              Order Per Curiam

      This appeal was abated by this Court on August 29, 2014 due to Dean Springer’s

notice of bankruptcy.   Appellants’ retained counsel, Brandy Wingate Voss, the Law

Offices of Brandy Wingate Voss, PLLC, Reagan E. Boyce, and Brutzkus Gubner

Rozansky Seror Weber LLP, have filed a motion to withdraw as counsel. We grant said
motion. Pursuant to Rule 6.5(c) of the Texas Rules of Appellate Procedure, counsel is

directed to notify appellants in writing, of any previously undisclosed deadlines and file a

copy of that notice with the Clerk of this Court.

       Appellants are directed to notify the Court promptly if they retain new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone

number, facsimile number, and State Bar of Texas identification number. See generally

TEX. R. APP. P. 6.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed this
the 30th day of August, 2016.




                                              2